IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-50868
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JESSE GARZA,

                                         Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. SA-95-CA-0562
                         - - - - - - - - - -
                          February 27, 1998
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Jesse Garza, federal prisoner # 43437-080, has filed a

“renewed motion for reinstatement,” which this court construes as

a motion for reconsideration of this court's single-judge order

denying a certificate of appealability (COA).   See Fed. R. App.

P. 27(c).   Garza was not required to obtain a COA to appeal the

denial of his 28 U.S.C. § 2255 motion.   Lindh v. Murphy, 117 S.

Ct. 2059, 2068 (1997).   Therefore, his motion for reconsideration



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 96-50868
                                -2-

is GRANTED and the March 19, 1997, order denying COA is

RESCINDED.

     For essentially the same reasons this court denied COA,

Garza's appeal of the denial of his § 2255 motion is DISMISSED

for lack of jurisdiction, and the appeal of the denial of Garza’s

post-judgment motion is AFFIRMED because Garza failed to raise an

argument specifically challenging that denial.

     MOTION GRANTED.   ORDER DENYING COA RESCINDED.   DISMISSED IN

PART FOR LACK OF JURISDICTION AND AFFIRMED IN PART.